DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/25/2021.  Claims 1, 3, and 5-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations, "wherein at least one of the post interface and the arm interface comprises a rotation limiter that in use limits relative rotational movement of the interface relative to its engaged element about the swivel axis," in lines 7-9 (emphasis added).  It is unclear whether “the interface” refers to the “post interface,” or the “arm interface.”  For 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. Pub. 20030156891).
	Regarding claim 1, Hung discloses a coupling (as seen in Fig. 4A) for swivably coupling an arm 61 to a post 24, the coupling in use cooperating with the post 24 as an engaged element via a post interface 25, and with the arm 61 as an engaged element via an arm interface 41, where the coupling including its interfaces 25,41 provides limited relative rotational movement between the arm 61 and the post 24 about a swivel axis extending along a longitudinal axis of the post 24 (as seen in Fig. 4A), where the limited relative rotational movement is provided in a rotational zone that corresponds to a single revolution about the swivel axis and wherein at least one of the post interface 25 and the arm interface 41 comprises a rotation limiter 413 that in use limits relative rotational movement of the arm interface 41 relative to the post interface 25, about the swivel axis (as seen in Fig. 4A below).
Regarding claim 3, Hung discloses the coupling, where at least one of the post interface 25 and the arm interface 41 includes a rotation limiter 30 that is a non-fixating rotation limiter in use engages its engaged element with a limited rotational stroke to allow limited relative rotation about the swivel axis between the arm 61 and the post 25.
413 includes a protrusion (as seen in Fig. 4A).
Regarding claim 6, Hung discloses the coupling, where the rotation limiter 30 includes a groove 35 that in use cooperates with the engaged element via a traveler 42.
Regarding claim 7, Hung discloses the coupling, where the coupling is arranged to engage the post 25 and the arm 61 in two or more discrete rotational orientations about the swivel axis relative to the arm 61 and/or the post 25, each orientation allowing limited relative rotation about the swivel axis along a different trajectory (via 45 and 23).
Regarding claim 8, Hung discloses a coupling system comprising a post 25 and an arm 61, and a coupling (shown in Fig. 4A).
Regarding claim 9, Hung discloses the coupling system, where the arm 61 is provided with a recess (see hole for receiving fastener 43 in Fig. 7) for receiving the arm interface 41 of the coupling.
Regarding claim 10, Hung discloses the coupling system, where the arm 61 comprises an adjustable stop 23.  The Examiner notes that as the arm 61 rotates, it is capable of stopping incrementally, via the recesses 23.
Regarding claim 11, Hung discloses the coupling system, where the post 25 is provided on a further arm 61 (as seen in Fig. 7).
Regarding claim 12, Hung discloses the coupling system, where the post 25 is provided with a clamp (via fastener 43, in combination with the spring 42, and elements 20,41).
Regarding claim 13, Hung discloses a monitor support comprising at least one post 25 that extends along a longitudinal axis, a monitor arm 61 for supporting a monitor 62 radially 2, and a coupling or coupling system with which the monitor arm 61 is in use swivably coupled to the post 25 (see extension of arm 61, away from monitor 62 in Fig. 7).


    PNG
    media_image1.png
    847
    485
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.  With regards to the Applicant’s argument that Huang fails to disclose: “a limited rotational movement is provided in a rotational zone that corresponds to a single revolution about the longitudinal axis,” the Examiner submits the following.  As stated by the Applicant, Huang teaches protrusions 45 (ball bearings) and recesses 23, which communicate with each other, allowing the arm interface 41 to rotate relative to the post interface 25.  The Examiner further notes that the spacing of the recesses 23 allows for incremental rotation of the arm and post interfaces 41,25.  With regards to the Applicant’s argument that the claimed invention comprises a stop for limiting the rotation, the Examiner submits that this element is not found in the claims.  Therefore, the rejections in view of Huang remain, as disclosed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Huang above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional display support assemblies, comprising arms that rotate about the vertical axis.  U.S. 10851938 to Glickstein et al. and U.S. Pub. 20150366627 to Oginsk et al. disclose an electronic display support, comprising an arm having a rotation limiter.  U.S. 7207537 to Hung discloses a rotation limiter for a vertically pivoting joint/connection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Jun-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632